        Case 1:20-cv-01378-HBK Document 11 Filed 12/17/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LUIS ALBERTO ALARCON NAVA,                         Case No. 1:20-cv-01378-HBK
12                       Petitioner,                     ORDER TO SHOW CAUSE WHY PETITION
                                                         SHOULD NOT BE DISMISSED AS
13            v.                                         UNTIMELY
14    XAVIER BECERRA,                                    RESPONSE DUE IN THIRTY DAYS
15                       Respondent.                     (Doc. No. 1)
16

17          Petitioner Luis Alberto Alarcon Nava initiated this action by filing a pro se petition for writ

18   of habeas corpus pursuant to 28 U.S.C. § 2254. (Doc. No. 1). This matter is before the Court for

19   preliminary review under Rule 4 of the Rules Governing Section 2254 Cases in the United States

20   District Courts. Under Rule 4, a district court must dismiss a habeas petition if it “plainly appears”

21   that the petitioner is not entitled to relief. See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir.

22   2019); Boyd v. Thompson, 147 F.3d 1124, 1127 (9th Cir. 1998). Because it appears that the petition

23   is untimely, the court will afford petitioner an opportunity to show cause why the court should not

24   sua sponte dismiss the petition. See Day v. McDonough, 547 U.S. 198, 210 (2006) (recognizing

25   the court should permit a party an opportunity to respond before acting on “its own initiative.”).

26          This court may raise the statute of limitations sua sponte when reviewing a habeas petition.

27   Id. at 209; Herbst v. Cook, 260 F.3d 1039, 1042 n.3 (9th Cir. 2001) (in the interests of judicial

28   efficiency, federal district courts may consider the timeliness of a state prisoner’s habeas petition).
                                                        1
         Case 1:20-cv-01378-HBK Document 11 Filed 12/17/20 Page 2 of 3


 1   Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), petitioners seeking habeas

 2   relief under § 2254 must comply with a one-year statute of limitations. As a general rule, the one-

 3   year clock starts to run on “the date on which the judgment became final by the conclusion of direct

 4   review or the expiration of the time for seeking such review.” 42 U.S.C. § 2244(d)(1)(A). Statutory

 5   tolling applies to the “time during which a properly filed application for State post-conviction or

 6   other collateral review with respect to the pertinent judgment or claim is pending.”

 7   Id. § 2244(d)(2). In limited circumstances, a petitioner is entitled to delayed commencement of the

 8   limitations period. Id. § 2244(d)(1)(B)-(D). Finally, equitable tolling may be granted to a petitioner

 9   under limited circumstances. See Holland v. Florida, 560 U.S. 631, 649 (2010). A petitioner can

10   obtain equitable tolling if he shows: “(1) that he has been pursuing his rights diligently, and (2) that

11   some extraordinary circumstance stood in his way and prevented timely filing.” Williams v. Filson,

12   908 F.3d 546, 558 (9th Cir. 2018) (quoting Holland, 560 U.S. at 649).

13          Here, petitioner constructively filed his federal habeas petition on September 9, 2020,1

14   nearly eight years after his 2012 criminal conviction. (Doc. No. 1). Petitioner’s conviction was

15   affirmed on direct appeal on April 7, 2015 and the state supreme court denied review on July 8,

16   2015. The petition does not identify any subsequent state collateral motions or petitions to toll

17   AEDPA’s one-year statute of limitations.2 Nor does petitioner argue, and the record before the

18   court does not support a finding, that petitioner is either entitled to delayed triggering events in

19   § 2244 (d)(1)(B)-(D) or equitable tolling. Before the Court dismisses the petition as untimely, the

20   court will accord petitioner an opportunity to explain how his petition complies with § 2244(d) or

21   why equitable tolling should apply.

22

23
     1
       Due to petitioner’s incarceration, the Court applies the mailbox rule and deems the petition filed
24   on the date petitioner delivered his petition to a correctional official for mailing. Houston v. Lack,
     487 U.S. 275-76 (1988).
25   2
       The court takes judicial notice of the California Courts Appellate Courts Case Information
26   online database. Fed. R. Evid., R. 201. The court did not find any record of other state collateral
     motions or petitions filed by or on behalf of petitioner. See California Courts Appellate Courts
27   Case Information, https://appellatecases.courtinfo.ca.gov/search.cfm?dist=0 (search “Search by
     Party” for “Luis Nava”).
28
                                                         2
        Case 1:20-cv-01378-HBK Document 11 Filed 12/17/20 Page 3 of 3


 1            Accordingly,

 2            Within thirty days from the date on this order, petitioner must show cause why the court

 3   should not dismiss his petition as untimely. Failure to comply with this order may result in the

 4   dismissal of the petition.

 5
     IT IS SO ORDERED.
 6

 7
     Dated:      December 17, 2020
 8                                                    HELENA M. BARCH-KUCHTA
                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
